Exhibit 99.2 American Equity Investment Life Holding Company Financial Supplement March 31, 2010 A. Financial Highlights Condensed Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Operating Income Three Months Ended March 31, 2010 3 Quarterly Summary – Most Recent 5 quarters 4 Capitalization/ Book Value per Share 5 B. Product Summary Annuity Deposits by Product Type 6 Surrender Charge Protection and Account Values by Product Type 6 Annuity Liability Characteristics 7 Spread Results 9 C. Investment Summary Summary of Invested Assets 9 Credit Quality of Fixed Maturity Securities 10 Watch List Securities 10 Summary of Residential Mortgage Backed Securities 11 Mortgage Loans by Region and Property Type 12 D. Shareholder Information 13 E. Research Analyst Coverage 14 American Equity Investment Life Holding Company Financial Supplement – March 31, 2010 AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands) (Unaudited) March 31, December 31, Assets Investments: Fixed maturity securities: Available for sale, at fair value $ $ Held for investment, at amortized cost Equity securities, available for sale, at fair value Mortgage loans on real estate Derivative instruments Other investments Total investments Cash and cash equivalents Coinsurance deposits Accrued investment income Deferred policy acquisition costs Deferred sales inducements Deferred income taxes Income taxes recoverable – Other assets Total assets $ $ Liabilities and Stockholders’ Equity Liabilities: Policy benefit reserves $ $ Other policy funds and contract claims Notes payable Subordinated debentures Income taxes payable – Other liabilities Total liabilities Stockholders’ equity: Common stock Additional paid-in capital Unallocated common stock held by ESOP ) ) Accumulated other comprehensive income (loss) ) Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ Page 1 American Equity Investment Life Holding Company Financial Supplement – March 31, 2010 AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share data) (Unaudited) Three Months Ended March 31, Revenues: Traditional life and accident and health insurance premiums $ $ Annuity product charges Net investment income Change in fair value of derivatives ) Net realized gains on investments, excluding other than temporary impairment (“OTTI”) losses OTTI losses on investments: Total OTTI losses ) ) Portion of OTTI losses recognized in other comprehensive income Net OTTI losses recognized in operations ) ) Total revenues Benefits and expenses: Insurance policy benefits and change in future policy benefits Interest sensitive and index product benefits Amortization of deferred sales inducements Change in fair value of embedded derivatives Interest expense on notes payable Interest expense on subordinated debentures Interest expense on amounts due under repurchase agreements – Amortization of deferred policy acquisition costs Other operating costs and expenses Total benefits and expenses Income before income taxes Income tax expense Net income $ $ Earnings per common share $ $ Earnings per common share - assuming dilution (a) $ $ Weighted average common shares outstanding (in thousands): Earnings per common share Earnings per common share - assuming dilution (a) The numerator for earnings per common share - assuming dilution is equal to net income plus the after tax cost of interest on convertible subordinated debentures issued to a subsidiary trust.The after tax cost of such interest was $259 for the three months ended March 31, 2010 and 2009. Page 2 American Equity Investment Life Holding Company Financial Supplement – March 31, 2010 Operating Income Three months ended March 31, 2010 (Unaudited) Adjustments As Reported Realized Gains Derivatives and Other Index Annuity Operating Income (a) (Dollars in thousands, except per share data) Revenues: Traditional life and accident and health insurance premiums $ $
